Citation Nr: 1749222	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an effective date prior to November 2, 2009, for the grant of service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1983 to March 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  September 2010 and September 2012 rating decisions issued by the Atlanta Regional Office (RO) of the Department of Veterans Affairs (VA) in Decatur, Georgia and the RO in St. Louis, Missouri, respectively. 

In November 2015, the Veteran withdrew his request for a hearing before the Board regarding the issue of entitlement to an earlier effective date for obstructive sleep apnea. 

The Board notes that the Veteran submitted a Notice of Disagreement (NOD) in June 2016 with the evaluation assigned for his service-connected low back disorder; however, it appears that the RO has initiated development regarding the matter.  The Board notes that the issue is not before the Board at this time. 

The Board has recharacterized the claim to consider all psychiatric disorders, to include anxiety disorder, to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6  (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issue of entitlement to service connection for an acquired psychiatric disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran first filed a claim of service connection for obstructive sleep apnea on November 2, 2009. 


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 2009, for the grant of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103  (West 2014).  In this case, the Veteran is challenging the effective date assigned following the grant of service connection for obstructive sleep apnea.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

In this case, the St. Louis RO granted the Veteran's claim for service connection of obstructive sleep apnea effective from November 2, 2009, the date the claim was first received by the Atlanta RO.  The Board notes that the correct effective date of claim is actually November 12, 2009,  which is the date the Atlanta RO recorded that the Statement in Support of Claim (VA Form 21-4138) had been received.  However, the Board will not disturb the current effective date of November 2, 2009 because it constitutes a harmless error.  The Veteran contends that he is entitled to an effective date from April 1, 2003, the date after his discharge from active duty.

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will generally be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400  (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  This provision is not applicable to the case, as a claim for service connection for sleep apnea was not received within one year of the Veteran's separation from service.  Here, the Veteran was discharged from active duty on March 31, 2003.  He alleges to have filed a claim for sleep apnea in March 2003, at the same time he filed a claim for hypertension.  See November 2013 Substantive Appeal. 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57, 660  (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C. 5101 (a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (a). 

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35   (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57   (1995).

The Board has thoroughly reviewed the evidence of record prior to November 12, 2009, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for sleep apnea during that time.
The record shows that the Veteran had not filed a formal or informal claim for sleep apnea at any time before November 2009.  Prior to that date, the record does not contain any communication from the Veteran indicating that he sought service connection for sleep apnea.  

The Veteran had filed an original claim for compensation in December 2002, while he was still on active duty.  Significantly, the Veteran listed a chest scar as the only disability for which he sought service connection.  Subsequently, the Veteran underwent a pre-discharge VA general examination in January 2003.  The examiner diagnosed the Veteran with hypertension and a scar.  The Board notes that  the VA examination report, in addition to the Veteran's September 2002 separation examination, did not document symptoms or diagnoses related to sleep apnea or a respiratory disorder.  In an April 2003 rating decision, the Atlanta RO granted service connection for hypertension effective from April 1, 2003, based on medical evidence that the Veteran had been  diagnosed with hypertension while he was still on active duty.  Following the April 2003 rating decision, the next communication from the Veteran was in 2008 when he filed a claim for increased evaluation for hypertension and service connection for several disabilities, not including sleep apnea.   The record shows no indication from the Veteran that he intended to file a claim of service connection for obstructive sleep apnea.

The Board acknowledges the medical statement from D.J.C., PA-C in which he reported that the Veteran displayed symptoms of obstructive sleep apnea in 2003 and that it was highly likely that his sleep disturbance and other sleep apnea symptoms were related to active duty.  The medical evidence of record indicates that the Veteran underwent a sleep study in 2009 at which time he was diagnosed as having obstructive sleep apnea.  The Board notes that to the extent that the Veteran may have sought medical treatment for sleep apnea prior to November 2009, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504  (2006). 

Based on the foregoing, the Board finds that VA first received a formal or informal claim for obstructive sleep apnea in November 2009.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on is later than the date entitlement arose. 

Accordingly, the Board concludes that November 2, 2009, is the proper effective date for the award of service connection for obstructive sleep apnea and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49  (1990). 38 U.S.C.A. § 5107 (b).




ORDER

Entitlement to an effective date prior to November 2, 2009, for the grant of service connection for obstructive sleep apnea, is denied.


REMAND

The Board finds that remand is necessary to obtain a VA examination in connection with the Veteran's claim for service connection for a psychiatric disorder.  The AOJ did not provide the Veteran with a VA examination in connection with his claim. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006).

Here, the Veteran asserts that his anxiety disorder is the result of his military service.  See November 2013 Substantive Appeal.  The Veteran's VA treatment records show that he is currently assessed as having an anxiety disorder.   Additionally, he has been diagnosed with posttraumatic stress disorder (PTSD); however, the Veteran has not alleged, and the record does not show, that he has related the diagnosis of  PTSD to an in-service stressor.  See e.g. October 2015 VA treatment record (noting the Veteran's stressors are his girlfriend and work).  The Board finds that a VA examination and medical opinion is necessary to ascertain the etiology of any psychiatric disorder that may be present.  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the AOJ should provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include anxiety disorder. 

The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review. 

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including  any symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


